
	
		II
		Calendar No. 805
		110th CONGRESS
		2d Session
		S. 2814
		[Report No. 110–373]
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior
		  to provide financial assistance to the Eastern New Mexico Rural Water Authority
		  for the planning, design, and construction of the Eastern New Mexico Rural
		  Water System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eastern New Mexico Rural Water System
			 Authorization Act.
		2.DefinitionsIn this Act:
			(1)AuthorityThe term Authority means the
			 Eastern New Mexico Rural Water Authority, an entity formed under State law for
			 the purposes of planning, financing, developing, and operating the
			 System.
			(2)Engineering
			 ReportThe term engineering report means the report
			 entitled Eastern New Mexico Rural Water System Preliminary Engineering
			 Report and dated October 2006.
			(3)PlanThe term plan means the
			 operation, maintenance, and replacement plan required by section 4(b).
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(5)StateThe term State means the State
			 of New Mexico.
			(6)System
				(A)In
			 generalThe term
			 System means the Eastern New Mexico Rural Water System, a water
			 delivery project designed to deliver approximately 16,500 acre-feet of water
			 per year from the Ute Reservoir to the cities of Clovis, Elida, Grady, Melrose,
			 Portales, and Texico and other locations in Curry, Roosevelt, and Quay Counties
			 in the State.
				(B)InclusionsThe term System includes the
			 major components and associated infrastructure identified as the Best
			 Technical Alternative in the engineering report.
				(7)Ute
			 reservoirThe term Ute
			 Reservoir means the impoundment of water created in 1962 by the
			 construction of the Ute Dam on the Canadian River, located approximately 32
			 miles upstream of the border between New Mexico and Texas.
			3.Eastern New
			 Mexico Rural Water System
			(a)Financial
			 Assistance
				(1)In
			 generalThe Secretary may
			 provide financial and technical assistance to the Authority to assist in
			 planning, designing, conducting related preconstruction activities for, and
			 constructing the System.
				(2)Use
					(A)In
			 generalAny financial
			 assistance provided under paragraph (1) shall be obligated and expended only in
			 accordance with a cooperative agreement entered into under section
			 5(a)(2).
					(B)LimitationsFinancial assistance provided under
			 paragraph (1) shall not be used—
						(i)for any activity that is inconsistent with
			 constructing the System; or
						(ii)to plan or construct facilities used to
			 supply irrigation water for irrigated agricultural purposes.
						(b)Cost-Sharing
			 Requirement
				(1)In
			 generalThe Federal share of
			 the total cost of any activity or construction carried out using amounts made
			 available under this Act shall be not more than 75 percent of the total cost of
			 the System.
				(2)System
			 development costsFor
			 purposes of paragraph (1), the total cost of the System shall include any costs
			 incurred by the Authority or the State on or after October 1, 2003, for the
			 development of the System.
				(c)LimitationNo amounts made available under this Act
			 may be used for the construction of the System until—
				(1)a plan is developed under section 4(b);
			 and
				(2)the Secretary and the Authority have
			 complied with any requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable
			 to the System.
				(d)Title to
			 Project WorksTitle to the
			 infrastructure of the System shall be held by the Authority or as may otherwise
			 be specified under State law.
			4.Operation,
			 maintenance, and replacement costs
			(a)In
			 GeneralThe Authority shall
			 be responsible for the annual operation, maintenance, and replacement costs
			 associated with the System.
			(b)Operation,
			 Maintenance, and Replacement PlanThe Authority, in consultation with the
			 Secretary, shall develop an operation, maintenance, and replacement plan that
			 establishes the rates and fees for beneficiaries of the System in the amount
			 necessary to ensure that the System is properly maintained and capable of
			 delivering approximately 16,500 acre-feet of water per year.
			5.Administrative
			 provisions
			(a)Cooperative
			 Agreements
				(1)In
			 generalThe Secretary may
			 enter into any contract, grant, cooperative agreement, or other agreement that
			 is necessary to carry out this Act.
				(2)Cooperative
			 agreement for provision of financial assistance
					(A)In
			 generalThe Secretary shall
			 enter into a cooperative agreement with the Authority to provide financial
			 assistance and any other assistance requested by the Authority for planning,
			 design, related preconstruction activities, and construction of the
			 System.
					(B)RequirementsThe cooperative agreement entered into
			 under subparagraph (A) shall, at a minimum, specify the responsibilities of the
			 Secretary and the Authority with respect to—
						(i)ensuring that the cost-share requirements
			 established by section 3(b) are met;
						(ii)completing the planning and final design of
			 the System;
						(iii)any environmental and cultural resource
			 compliance activities required for the System; and
						(iv)the construction of the System.
						(b)Technical
			 AssistanceAt the request of
			 the Authority, the Secretary may provide to the Authority any technical
			 assistance that is necessary to assist the Authority in planning, designing,
			 constructing, and operating the System.
			(c)Biological
			 assessmentThe Secretary shall consult with the New Mexico
			 Interstate Stream Commission and the Authority in preparing any biological
			 assessment under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) that may be required for planning and
			 constructing the System.
			(d)EffectNothing in this Act—
				(1)affects or preempts—
					(A)State water law; or
					(B)an interstate compact relating to the
			 allocation of water; or
					(2)confers on any non-Federal entity the
			 ability to exercise any Federal rights to—
					(A)the water of a stream; or
					(B)any groundwater resource.
					6.Authorization of
			 appropriations
			(a)In
			 GeneralIn accordance with
			 the adjustment carried out under subsection (b), there is authorized to be
			 appropriated to the Secretary to carry out this Act an amount not greater than
			 $327,000,000.
			(b)AdjustmentThe
			 amount made available under subsection (a) shall be adjusted to reflect changes
			 in construction costs occurring after January 1, 2007, as indicated by
			 engineering cost indices applicable to the types of construction necessary to
			 carry out this Act.
			(c)Nonreimbursable
			 AmountsAmounts made
			 available to the Authority in accordance with the cost-sharing requirement
			 under section 3(b) shall be nonreimbursable and nonreturnable to the United
			 States.
			(d)Availability of
			 FundsAt the end of each
			 fiscal year, any unexpended funds appropriated pursuant to this Act shall be
			 retained for use in future fiscal years consistent with this Act.
			
	
		June 16, 2008
		Reported without amendment
	
